Hill, Justice.
In this no-fault divorce case the wife appeals from a judgment awarding alimony based upon a jury verdict. She complains that the alimony awarded was too low and that the court erred in admitting certain testimony.
The wife, 60 years old, earns approximately $90 per week when working. The husband, 75, receives $200 per month from Social Security. The jury awarded the wife $100 per month alimony until she reaches age 65 or remarries. The wife seeks to set this award aside on the general grounds that the alimony award is contrary to the evidence and insufficient as a matter of law. We find that the award is supported by the evidence. Williams v. Williams, 241 Ga. 32 (243 SE2d 69) (1978); Thornhill v. Thornhill, 237 Ga. 900 (230 SE2d 284) (1976).
The wife’s other enumeration of error complains of the admission of certain testimony as to her conduct with another man some years before this divorce action. The husband asserted that her conduct caused him to move to a separate room, had a continuing effect on their relationship, and caused the eventual separation. A spouse who alleges that the marriage is irretrievably broken is not estopped from showing the conduct which caused it to be irretrievably broken. Such specific showing is not contrary to the general allegation. See Code § 30-201. Although it is undisputed that the conduct testified to occurred several years earlier, the jury was instructed as to condonation and under the facts of this case, we find no reversible error in this enumeration.

Judgment affirmed.


All the Justices concur.

J. A. Nolan, for appellant.
James E. Hudson, Rupert A. Brown, for appellee.